Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin E. Richards on 3/4/2022.
The application has been amended as follows: 
Rejoin Claims 11, 12, 18, and 20.
Cancel Claim 17.
In Claim 1, replace the phrase “the iodine is included in 5-amino-2,4,6-triiodoisophthalic acid (ATIPA)” with “the iodine is derived from 5-amino-2,4,6-triiodoisophthalic acid (ATIPA)”. 
Amend Claim 11 as follows:11. (Currently Amended) A method comprising:
	providing 5-amino-2,4,6-triiodoisophthalic acid (ATIPA); 
providing an aliphatic monomer comprising at least one of (a)(i) multiple amine functional groups, (a)(ii) multiple alcohol functional groups, (a)(iii) multiple carboxylic acid functional groups, or (a)(iv) combinations thereof; 

mixing the ATIPA 
forming a radiopaque thermoset open-cell shape memory polymer (SMP) foam from the solution;
wherein the SMP foam: (a) includes iodine that is derived from the ATIPA, (b) is configured to expand from a compressed secondary state to an expanded primary state in response to thermal stimulus, (c) is a poly(urethane-urea-amide), and (d) does not include a tertiary amine.
Amend Claim 12 as follows:12. (Currently Amended) The method of claim 11 wherein:

the aliphatic monomer includes 
the diisocyanate includes 
Amend Claim 18 as follows:18. (Currently Amended) The method of claim 12 comprising crosslinking polymer chains of the SMP foam with the ATIPA 
Amend Claim 20 as follows:
20. (Withdrawn and currently amended) The method of claim 12 wherein the aliphatic monomer includes two of HT; BEP; MPD; DEG; TEG; or aspartic acid.
In Claim 21, replace the phrase “the iodine is included in 5-amino-2,4,6-triiodoisophthalic acid (ATIPA)” with “the iodine is derived from 5-amino-2,4,6-triiodoisophthalic acid (ATIPA)”. 
Reasons for Allowance
Claims 1, 6-12, 18, 20-22, 24, and 25 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Singhal (US 2014/0142207 A1), Ehrhard (U.S. Pat. No. 6,599,448), and Lu (US 2015/0119706 A1).
The limitations that are the basis for the allowance appear in claims 1, 11, and 21, namely a poly(urethane-urea-amide) SMP foam with iodine derived from 5-amino-
Claims 6-10, 12, 18, 20, 22, 24, and 25 depend from either claim 1, 11, and 21 and therefore contain the limitations of the corresponding independent claims.
Specifically, Singhal teaches a poly(urethane-urea-amide) SMP foams that can contain X-ray contrast materials. However, Singhal fails to describe poly(urethane-urea-amide) foams that do not include a tertiary amine. All of the examples of Singhal are formed using TEA (triethanolamine) monomer, HPED (hydroxypropylethylene diamine) monomer and/or BL-22 (tertiary amine catalyst). Singhal fails to describe, nor provides motivation, to omit all tertiary amines inclusive of tertiary amine monomers and catalysts from the SMP foams. 
Erhard and Lu describe iodine monomers suitable for the creation of radiopaque polymers/foams. Neither reference suggests the omission of tertiary amine compounds or otherwise provide motivation to exclude the tertiary amine monomers/catalysts described by Singhal.
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Wilson (US 2013/0253086 A1) describes SMP foams formed using tertiary amine monomers and/or catalysts. Wilson fails to describe, nor provides motivation, to omit all tertiary amines inclusive of tertiary amine monomers and catalysts from the SMP foams.
Moszner (US 2010/0262182 A1) describes SMP foams formed using triiodo monomers (Abstract; ¶ 75-76). While Moszner describes polyurethanes (¶ 85, Figure Moszner does not indicate whether the foam formulations utilize a tertiary amine catalyst. Accordingly, the absence of tertiary amine is not necessarily present within the disclosure of Moszner. Moreover, Moszner fails to describe, nor provides motivation, to omit all tertiary amines inclusive of tertiary amine monomers and catalysts from the SMP foams.
The terminal disclaimer filed on 3/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,485,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In light of the filed terminal disclaimer, the double patenting rejection has been withdrawn.
Claim 21 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, 18, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764